Robert Randolph and others, who were appointed by the last will and testament of Charles Carter, of Shirley, trustees for the benefit of his daughter, Anne Hill Lee, wife of Henry Lee, having declined acting, a bill was filed, on her behalf, by John Minor, as her next friend, against the trustees and her husband, for the purpose of obtaining from this Court the appointment of a new .trustee; which' was accordingly done, and a like bond, with the one directed in the case last reported, was ordered to be taken in this case.